Title: From George Washington to Lieutenant Colonel Richard Varick, 15 February 1779
From: Washington, George
To: Varick, Richard

Sir
Head Quarters Middle Brook 15th Feby 1779

Colo. Ward Commy General of Musters having been unfortunately taken prisoner and Lt Colo. Bradford the only Deputy now here having announced to me his intention to resign that Office as soon as he can be releived, I am to request your removal to the Head Quarters of the Army as soon as you can make it convenient, leaving some person to the Northward who can execute the Office of Muster Master to the troops in that department. I am Sir Your most obt Servt.
